Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3, 4, 6-17, 23, 24, 26, 28, and 30 are under examination.

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).
	

Claim Objections
Claim 10 is objected to because of the following informalities: “an IgG1 heavy chains” should be “an IgG1 heavy chain”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high affinity binding to PD-L1" in claim 4 is a relative term which renders the claim indefinite.  The term "high affinity binding" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 28 recites the limitation "the method of Claim 27" in line 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 27 has been canceled.
Appropriate correction is required.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-17, 23, 24, 26, 28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
	Claim 1 is drawn to an isolated mAb or antigen-binding fragment thereof having a binding specificity to human PD-L1, wherein the antibody (mAb) or antigen-binding fragment comprises an amino acid sequence having a percentage homology with a sequence selected from the group consisting of SEQ ID NO:4, SEQ ID NO:8, SEQ ID NO:12, SEQ ID NO:16, SEQ ID NO:20, SEQ ID NO:24, SEQ ID NO:28, SEQ ID NO:32, SEQ ID NO:36, SEQ ID NO:40, SEQ ID NO:44, SEQ ID NO:48, SEQ ID NO:52, SEQ ID NO:56, SEQ ID NO:60, SEQ ID NO:64, SEQ ID NO:68, SEQ ID NO:72, SEQ ID NO:76 and SEQ ID NO:80, wherein the percentage homology is not less than 98%. The 
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy 
In view of the importance of the role played by each single amino acid in the bidning of an antibody to its target, especially at the level of its CDRs (see Rudikoff et al., PNAS 1982, Vol. 79, 1979-1983), a claim to an antibody which is structurally characterized by less than the full sequence of all the CDRs, and their specific order, cannot be seen to sufficiently disclose an antibody with any particular properties. 
Claim 1 recites: “wherein the antibody (mAb) or antigen-binding fragment comprises an amino acid sequence…” Thus, the claimed antibodies, which are defined by only one variable region (heavy chain variable region or light chain variable region), failed written description, since only an antibody defined by at least 6 CDRs (HCDR1-3, LCDR1-3) and its VH/VL pairs has any defined technical properties of binding. It also 
Claim 1 further recites 98% identity to the VH or/and VL however, the variation could be in the CDRs and modify the specificity of the antibody to an extent that it does not bind anymore the claimed target. Accordingly, sequence variation could also only be acceptable for sequences in which the 6 CDRs are defined by their sequences.
Similarly, claims 10-13 failed to provide the full sequence of all the CDRs (3 HCDRs and 3 LCDRs), and their specific order. Claim 10 recites only the heavy chain of an isolated antibody; claim 11 recites only the light chain of an isolated antibody; claim 12 recites only the variable light chain of an isolated antibody; claim 13 recites only the variable heavy chain of an isolated antibody. Therefore, only partial CDRs are provided for these claimed antibodies. In addition, these claims also recite 98% identity to the VH or/and VL the variation could be in the CDRs and modify the specificity of the antibody to an extent that it does not bind anymore the claimed target.
For all of the above reasons, the claim 1, 10-13 and all claims dependent thereon, are properly rejected as lacking written description for antibodies encompassed by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3, 4, 6-17, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-19, 23-25, 29 and 31 of copending Application No. 16/615,117 (thereinafter Appl. 117). 
The claims of Appl. 117 teaches a tri-specific antibody monomer having a N-terminal and a C- terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a Fab domain, a Fc domain, and a second scFv domain at the C-terminal, wherein the first scFv domain, the Fab domain, and the second scFv domain each has a binding specificity against a different antigen independently selected from a group including PD-L1 (claim 1)
The claims of Appl. 117 teaches a tri-specific antibody monomer of claim 1, wherein the first scFv domain, the Fab domain, and the second scFv domain each independently has a binding specificity against an antigen selected from ROR1, PD-L1, and CD3 (claim 3).
The claims of Appl. 117 teaches that the tri-specific antibody monomer of Claim 1, wherein the Fc domain comprises a human IgG1 Fc (claim 8).
The claims of Appl. 117 teaches an amino acid sequence with a binding specificity to human PD-L1, wherein the amino acid sequence has a percentage homology to SEQ ID 13, 14, 15 or 16, and wherein the percentage homology is not less than 98% (claim 13). SEQ ID NO:16 is identical to SEQ ID NO:76 of the instant 
Appl. 117 SEQ ID NO:16 and SEQ ID NO:76 alignment:

    PNG
    media_image1.png
    198
    573
    media_image1.png
    Greyscale

Appl. 117 SEQ ID NO:14 and SEQ ID NO:80 alignment:

    PNG
    media_image2.png
    201
    572
    media_image2.png
    Greyscale

The claims of Appl. 117 teaches a tri-specific antibody monomer of claim 1, wherein the tri-specific antibody has a binding specificity to human PD-L1, human CD3 (claim 19).
The claims of Appl. 117 teaches an isolated nucleic acid sequence encoding the tri-specific antibody monomer of Claim 1 (claim 23).
The claims of Appl. 117 teaches an expression vector comprising the isolated nucleic acid sequence of Claim 23 (claim 24).

The claims of Appl. 117 teaches a pharmaceutical composition, comprising a pharmaceutically acceptable carrier and at least one of the multi-specific antibody of Claim 19 (claim 29).
The claims of Appl. 117 teaches a method for treating or preventing a cancer in a human subject, said method comprising administering to the human subject an effective amount of a pharmaceutical composition comprising a purified tri-specific antibody of Claim 19, or a combination thereof (claim 31).
Regarding claim 3, the PD-L1 antibody fragment of Appl.117 (comprising SEQ ID NO: 16+14) would have AB5HU binding affinity of 4.01E-10, as evidenced by Table 1 of the instant specification.
Regarding claims 10 and 11, Appl. 117 SEQ ID NO: 52 shares 98.6% identity with SEQ ID NO:79 of the instant claim:

    PNG
    media_image3.png
    650
    718
    media_image3.png
    Greyscale

Appl. 117 SEQ ID NO: 54 is identical with SEQ ID NO:75 of the instant claim:

    PNG
    media_image4.png
    378
    718
    media_image4.png
    Greyscale



Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed mAb or antigen-binding fragment thereof, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein, and method of treating cancer in a human subject as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-19, 23-25, 29 and 31 of copending Application No. 16/615,117 (thereinafter Appl. 117), as applied to claims 1, 3, 4, 6-17, 23, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 117 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).

Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
The claims of Appl. 117 teaches a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 117 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.

Claims 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-19, 23-25, 29 and 31 of copending Application No. 16/615,117 (thereinafter Appl. 117) and Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April), as applied to claims 1, 3, 4, 6-16, 23, 26 and 30, further in view of Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
The claims of Appl. 117 and Scott teach as set forth above. However, the references do not explicitly teach the antibody in combination with other anti-tumor agents.

	It would have been prima facie at the time the invention was made to combine the treatment of cancer with PD-L1 immunotherapy, taught by the claims of Appl. 117, with conventional cancer treatment because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers r by combining the PD-L1 immunotherapy treatment with conventional therapy, e.g. chemotherapeutic agents. One of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 3, 4, 6-17, 23, 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 13, 15-21, 24, 26, 29, and 32 of copending Application No. 16/760,466 (thereinafter Appl. 466, US Pub. No.: US 2020/0347137 A1). 
The claims of Appl. 466 teach a bispecific antibody comprising IgG domains having heavy chains and light chains, and two scFv components being connected to either C terminal of the heavy chains or N terminal of the light chains, wherein the IgG 
The claims of Appl. 466 teach that the bispecific antibody of Claim 1, wherein the two scFv components are connected to the C terminal of the heavy chain (claim 2).
The claims of Appl. 466 teach that the bispecific antibody of Claim 2, wherein the first antigen comprises a- CTLA4 and the second antigen comprises a-PD-1 or a-PD-L1 (claim 3); or wherein the first antigen comprises a-PD-1 or a-PD-Li and the second antigen comprises a-CTLA4 (claim 4).
The claims of Appl. 466 teach that the bispecific antibody of Claim 1, having a binding affinity to two of a- CTLA4, a-PD-1, or a-PD-L1 with a Kd not greater than 70nM (claim 13).
The claims of Appl. 466 teach that the bispecific antibody of Claim 1, wherein the antibody is a humanized antibody, a chimeric antibody, or a recombinant antibody, or an isolated monoclonal antibody (claim 15).
The claims of Appl. 466 teach an IgGI heavy chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 02, 06, 08, 10, 12, 14, 16, 18, 20, 22, 26, 30, 34, 38, 42, 46, 50, 54, 58, 62, 72, 92, 96, 100, 104,108, 112, 116, 120, 124, 128, or 132 (claim 16).
The claims of Appl. 466 teach a kappa light chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 04, 28, 32, 36, 40, 44, 48, 52, 56, 60, and 64 (claim 17).

The claims of Appl. 466 teach a variable heavy chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 92, 96, 100, 104,108, 112, 116, 120, 124, 128, or 132 (claim 19).
As shown in the table below of 100% matched SEQ ID NOs, the claims of Appl. 466 teach multiple PD-L1 antibodies of the instant claims: ABIHU, AB3HU, AB4HU, and AB5HU. These antibodies comprises light chain variable region and heavy chain variable region corresponding to: SEQ ID NOs: 12+16; SEQ ID NOs: 44+48; SEQ ID NOs: 60+64; SEQ ID NOs: 76+80 respectively:
SEQ ID NOs of the Instant Application
SEQ ID NOs of Appl. 466
12
122, 36, 86, 8
16
120, 86, 34, 8
44
126, 88, 44, 12
48
124, 88, 42, 12
60
130, 90, 48, 14
64
128, 90, 46, 14
76
114, 82, 28, 6
80
112, 82, 26, 6


Example alignments are shown below:
SEQ ID NO:12 vs Appl. 466 SEQ ID NO: 122:

    PNG
    media_image5.png
    201
    573
    media_image5.png
    Greyscale

SEQ ID NO:16 vs Appl. 466 SEQ ID NO: 120:

    PNG
    media_image6.png
    257
    570
    media_image6.png
    Greyscale

SEQ ID NO:44 vs Appl. 466 SEQ ID NO: 126:

    PNG
    media_image7.png
    196
    570
    media_image7.png
    Greyscale

SEQ ID NO:48 vs Appl. 466 SEQ ID NO: 124:

    PNG
    media_image8.png
    197
    569
    media_image8.png
    Greyscale

SEQ ID NO:60 vs Appl. 466 SEQ ID NO: 130:

    PNG
    media_image9.png
    199
    568
    media_image9.png
    Greyscale

SEQ ID NO:64 vs Appl. 466 SEQ ID NO: 128:

    PNG
    media_image10.png
    196
    568
    media_image10.png
    Greyscale

SEQ ID NO:76 vs Appl. 466 SEQ ID NO: 114:

    PNG
    media_image11.png
    198
    567
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    197
    569
    media_image12.png
    Greyscale


The claims of Appl. 466 teach an isolated nucleic acid encoding the bispecific antibody of Claim 1 (claim 20).
The claims of Appl. 466 teach an expression vector comprising the isolated nucleic acid of Claim 20 (claim 21).
The claims of Appl. 466 teach a host cell comprising the expression vector of Claim 21 (claim 24).
The claims of Appl. 466 teach a method of producing a bispecific antibody, comprising culturing the host cell of claim 24 so that the bispecific antibody is produced (claim 26).
The claims of Appl. 466 teach a pharmaceutical composition, comprising the bispecific antibody of Claim 1 and a pharmaceutically acceptable carrier (claim 29).
The claims of Appl. 466 teach a method of treating a subject with a cancer, comprising administering to the subject an effective amount of the bispecific antibody of Claim 1, wherein the cancer comprises cells expressing PD-L1 (claim 30).
Regarding claims 10 and 11, Appl. 466 SEQ ID NO: 26 shares 98.6% identity with SEQ ID NO:79 of the instant claim:

    PNG
    media_image13.png
    572
    584
    media_image13.png
    Greyscale

Appl. 466 SEQ ID NO: 28 is identical with SEQ ID NO:75 of the instant claim:

    PNG
    media_image14.png
    331
    586
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    331
    581
    media_image15.png
    Greyscale


Appl. 466 SEQ ID NO: 44 is identical with SEQ ID NO:43 of the instant claim:

    PNG
    media_image16.png
    331
    584
    media_image16.png
    Greyscale

Appl. 466 SEQ ID NO: 42 shares 98.6% identity with SEQ ID NO:47 of the instant claim:

    PNG
    media_image17.png
    573
    587
    media_image17.png
    Greyscale


Appl. 466 SEQ ID NO: 48 is identical with SEQ ID NO:59 of the instant claim:

    PNG
    media_image18.png
    332
    585
    media_image18.png
    Greyscale


Appl. 466 SEQ ID NO: 46 is identical with SEQ ID NO:63 of the instant claim:

    PNG
    media_image19.png
    571
    583
    media_image19.png
    Greyscale



Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed mAb or antigen-binding fragment thereof, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein, and method of treating cancer in a human subject as set forth above.


Claims 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 13, 15-21, 24, 26, 29, and 32 of copending Application No. 16/760,466 (thereinafter Appl. 466, US Pub. No.: US 2020/0347137 A1), as applied to claims 1, 3, 4, 6-17, 23, 26 and 30, further in view of Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
The claims of Appl. 466 teach as set forth above. However, the claims of Appl. 466 do not explicitly teach the antibody in combination with other anti-tumor agents.
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to combine the treatment of cancer with PD-L1 immunotherapy, taught by the claims of Appl. 466, with conventional cancer treatment because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers by combining the PD-L1 immunotherapy treatment with 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 3, 4, 6-9, 12-17, 23, 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18, 22, 24 and 25 of copending Application No. 16/615,123 (thereinafter Appl. 123). 
The claims of Appl. 123 teach a tetra-specific antibody monomer having a N-terminal and a C-terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a second scFv domain a Fab domain, a Fc domain, and a third scFv at the C-terminal, wherein the first scFv domain, the second scFv domain, the Fab domain, and the third scFv domain each has a binding specificity against a different antigen, and wherein the antigen is a tumor antigen, an immune signaling antigen, or a combination thereof (claim 1)
The claims of Appl. 123 teach the tetra-specific antibody monomer of Claim 1, wherein the first scFv domain, the second scFv domain, the Fab domain, and the third scFv domain each independently has a binding specificity against an antigen selected from CD19, CD3, CD137, 4-1BB, and PD-L1 (claim 3).
The claims of Appl. 123 teach the scFv domain of the tetra-specific antibody monomer of Claim 1, comprising an amino acid sequence having a percentage homology to SEQ ID No. 2, 4, 6, 8, 10, 12, 26, 28, 30, 32, wherein the percentage homology is not less than 98% (claim 11).


    PNG
    media_image20.png
    212
    583
    media_image20.png
    Greyscale

Appl. 123 SEQ ID NO: 10 is identical with SEQ ID NO:16 of the instant claim:

    PNG
    media_image21.png
    270
    582
    media_image21.png
    Greyscale


The claims of Appl. 123 teach a tetra-specific antibody, comprising the tetra-specific antibody monomer of Claim 1, wherein the tetra-specific antibody comprises an amino acid sequence having a percentage homology to SEQ ID NO. 38 and 40, wherein the percentage homology is not less than 98% (claim 13).
Appl. 123 SEQ ID NO: 38 comprises SEQ ID NO:12 and SEQ ID NO:16 of the instant claim:


    PNG
    media_image22.png
    213
    584
    media_image22.png
    Greyscale

SEQ ID NO:38 vs SEQ ID NO:16

    PNG
    media_image23.png
    272
    586
    media_image23.png
    Greyscale

The claims of Appl. 123 teach an isolated nucleic acid sequence, encoding the tetra-specific antibody of Claim 13 comprising an amino acid sequence having a percentage homology to SEQ ID NO. 37 and 39, wherein the percentage homology is not less than 98% (claim 15).
The claims of Appl. 123 teach an expression vector, comprising the isolated nucleic acid sequence of Claim 15 (claim 16).

The claims of Appl. 123 teach a method for producing a tetra-specific antibody, comprising culturing a host cell of Claim 17 comprising an isolated nucleic acid sequence such that the DNA sequence encoding the tetra-specific antibody or is expressed, and purifying said tetra-specific antibody, wherein the isolated nucleic acid sequence 3encodes an amino acid having a percentage homology to SEQ ID NO. 37-40, wherein the percentage homology is not less than 98% (claim 18).
The claims of Appl. 123 teach a pharmaceutical composition, comprising a pharmaceutically acceptable carrier and one of the tetra-specific antibody of Claim 13 (claim 22).
The claims of Appl. 123 teach a method of treating a human subject with a cancer, comprising administering to the subject an effective amount of the tetra-specific antibody according to Claim 13 (claim 24).
The claims of Appl. 123 teach the method of Claim 24, further comprising co-administering an effective amount of a therapeutic agent, wherein the therapeutic agent comprises an antibody, a chemotherapy agent, an enzyme, an anti-estrogen agent, a receptor tyrosine kinase inhibitor, a kinase inhibitor, a cell cycle inhibitor, a check point inhibitor, a DNA, RNA or protein synthesis inhibitor, a RAS inhibitor (claim 25).
Regarding claim 24, It would have prima facie been obvious to one of ordinarily skilled to add a chemotherapy agent, an enzyme, an anti-estrogen agent, a receptor tyrosine kinase inhibitor, a kinase inhibitor, a cell cycle inhibitor, a check point inhibitor, 
Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed mAb or antigen-binding fragment thereof, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein, and method of treating cancer in a human subject as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18, 22, 24 and 25 of copending Application No. 16/615,123 (thereinafter Appl. 123), as applied to claims 1, 3, 4, 6-9, 12-17, 23, 24 and 28, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 123 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).

The claims of Appl. 123 teaches a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 117 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 3, 4, 6-14, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1). 
The claims of Appl. 513 teach a guidance and navigation control (GNC) protein, comprising, a binding domain for a T cell activating receptor, a binding domain for a tumor associated antigen, a bind domain for an immune checkpoint receptor, and a binding domain for a T cell co-stimulating receptor, wherein the binding domain for the tumor associated antigen is not adjacent to the binding domain for the T cell co-stimulating receptor (claim 1).
The claims of Appl. 513 teach the guidance and navigation control (GNC) protein of Claim 1, wherein an immune checkpoint receptor comprises PD-L1, PD-1, TIGIT, 
The claims of Appl. 513 teach the guidance and navigation control (GNC) protein of Claim 1, wherein the protein is a tri- or tetra-specific antibody comprising a Fc domain (claim 8).
The claims of Appl. 513 teach the guidance and navigation control (GNC) protein of Claim 14, wherein the immune checkpoint receptor comprises PD-L1 (claim 15).
The claims of Appl. 513 teach the GNC protein of Claim 1, comprising an amino acid having a percentage homology to SEQ ID NO. 50, 52, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108 and 110, wherein the percentage homology is not less than 98% (claim 22).
As shown in the table below of 100% matched SEQ ID NOs, the claims of Appl. 513 teach multiple PD-L1 antibodies of the instant claims: ABIHU, and AB5HU. These antibodies comprises light chain variable region and heavy chain variable region corresponding to: SEQ ID NOs: 12+16; SEQ ID NOs: 76+80 respectively:
SEQ ID NOs of the Instant Application
SEQ ID NOs of Appl. 466
12
62, 80, 84, 100, 104, 108
16
60, 80, 84, 100, 104, 108
76
12, 52, 90, 94, 96
80
10, 50, 88, 92, 96


Example alignments are shown below:
SEQ ID NO:12 vs Appl. 513 SEQ ID NO: 80:

    PNG
    media_image24.png
    201
    574
    media_image24.png
    Greyscale

SEQ ID NO:16 vs Appl. 513 SEQ ID NO: 80:

    PNG
    media_image25.png
    255
    571
    media_image25.png
    Greyscale

SEQ ID NO:76 vs Appl. 513 SEQ ID NO: 52:

    PNG
    media_image26.png
    198
    571
    media_image26.png
    Greyscale

SEQ ID NO:80 vs Appl. 513 SEQ ID NO: 50:

    PNG
    media_image27.png
    197
    570
    media_image27.png
    Greyscale

The claims of Appl. 513 teach a nucleic acid, encoding the GNC protein of Claim 1 (claim 23).
The claims of Appl. 513 teach a cytotoxic cell, comprising, a T cell having a T cell activating receptor and a T cell co-stimulating receptor, and the GNC protein of Claim 1 bound to the T cell through interaction with the T cell activating receptor, the T cell co-stimulating receptor, or a combination thereof (claim 25).
The claims of Appl. 513 teach a pharmaceutical composition, comprising the GNC protein of Claim 1, or a combination thereof, and a pharmaceutically acceptable carrier (claim 28).
Regarding claim 3, the PD-L1 antibody fragment of Appl.117 (comprising SEQ ID NO: 16+14) would have AB5HU binding affinity of 4.01E-10, as evidenced by Table 1 of the instant specification.
Regarding claims 10 and 11, Appl. 513 SEQ ID NO: 50 shares 98.6% identity with SEQ ID NO:79 of the instant claim:

    PNG
    media_image28.png
    572
    582
    media_image28.png
    Greyscale

Appl. 513 SEQ ID NO: 52 is identical with SEQ ID NO:75 of the instant claim:

    PNG
    media_image29.png
    334
    584
    media_image29.png
    Greyscale


Claims 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1), as applied to claims 1, 3, 4, 6-17, 23, in view of Labrijn (Labrijn et al. PNAS,  110 (13); 5145-5150 and Supporting Information; Publication Date: 03-26-2013).
Regarding claims 15-17, the claims of Appl. 517 teach as set forth above. However, the claims of Appl. 517 do not teach the method of producing the antibodies.
Labrijn teaches several cell lines which can be used for antibody expression (SI Materials and Methods: page 1, Cell lines). 
Labrijn teaches antibody expression vectors which comprise polynucleotides encoding an antibody or an antigen binding fragment (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches that expression vectors were introduced into host cell lines (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches that antibodies were purified from cell expressing the antibodies (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches a method of controlled Fab-arm exchange, comprising: a) combining equimolar amounts of two antibodies; b) adding 2-mercaptoethylamine (2-MEA) into the mixture; c) incubating for 90 min at 37⁰C; d) removing 2-MEA; e) further purifying the bispecific antibody with desalting columns (SI Materials and Methods: page 1, 2-Mercaptoethylamine-Mediated Controlled Fab-arm Exchange in Vitro, Fig 1B).
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to design an antibody as taught by the claims of Appl. 513 and to use expression vector comprising the polynucleotide encoding the antibody for expression of antibody in a host cell by a protocol taught by Labrijn to produce the antibody. Because the promise of specific antibodies to yield more effective therapeutics is well recognized; however, the generation of antibodies in a practical and cost-effective manner has been a formidable challenge. The method taught by Labrijn provides an efficient method of antibody generation with normal IgG structures that is amendable to both antibody drug discovery and development, as recognized by Labrijn (Abstract).

	
Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1), as applied to claims 1, 3, 4, 6-17, 23, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 513 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).

The claims of Appl. 513 teaches a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 513 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Claims 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1) and Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April), as applied to claims 1, 3, 4, 6-14, 23, 26 and 30, further in view of Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
The claims of Appl. 513 and Scott teach as set forth above. However, the references do not explicitly teach the antibody in combination with other anti-tumor agents.

	It would have been prima facie at the time the invention was made to combine the treatment of cancer with PD-L1 immunotherapy, taught by the claims of Appl. 513, with conventional cancer treatment because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers r by combining the PD-L1 immunotherapy treatment with conventional therapy, e.g. chemotherapeutic agents. One of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642